

	

		II

		109th CONGRESS

		1st Session

		S. 756

		IN THE SENATE OF THE UNITED STATES

		

			April 11, 2005

			Mr. Bennett (for

			 himself, Mrs. Murray,

			 Mr. Shelby, and Mr. Hatch) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Health, Education, Labor, and Pensions

		

		A BILL

		To amend the Public Health Service Act to

		  enhance public and health professional awareness and understanding of lupus and

		  to strengthen the Nation’s research efforts to identify the causes and cure of

		  lupus.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Lupus Research, Education, Awareness,

			 Communication, and Healthcare Amendments of 2005

				.

		

			2.

			Table of contents

			The table of contents for this

			 Act is as follows:

			

				Sec. 1. Short

				title.

				Sec. 2. Table of contents.

				Sec. 3. Findings.

				TITLE I—Expanding and Improving Research on Lupus

				Sec. 101. Expansion of lupus biomedical research.

				Sec. 102. Strengthening lupus epidemiology; lupus

				study.

				TITLE II—Enhancing lupus awareness and education

				Sec. 201. Increasing public awareness and improving health

				professional education.

			

		

			3.

			Findings

			Congress makes the following

			 findings:

			

				(1)

				Lupus is a serious, complex,

			 debilitating autoimmune disease that can cause inflammation and tissue damage

			 to virtually any organ system in the body, including the skin, joints, other

			 connective tissue, blood and blood vessels, heart, lungs, kidney, and

			 brain.

			

				(2)

				The Lupus Foundation of

			 America, Inc. estimates that approximately 1,500,000 to 2,000,000 Americans

			 live with some form of lupus; lupus affects women 9 times more often than men

			 and 80 percent of newly diagnosed cases of lupus develop among women of

			 child-bearing age.

			

				(3)

				Lupus disproportionately

			 affects women of color; it is 2 to 3 times more common among African-Americans,

			 Hispanics, Asians, and Native Americans and is generally more prevalent in

			 minority populations, a health disparity that remains unexplained. According to

			 the Centers for Disease Control and Prevention, the rate of lupus mortality has

			 increased since the late 1970s and is higher among older African-American

			 women.

			

				(4)

				There have been no new drugs

			 approved by the Food and Drug Administration specifically for lupus in nearly

			 40 years and while current treatments for the disease can be effective, they

			 can lead to damaging side effects.

			

				(5)

				The pain and fatigue

			 associated with lupus can threaten people’s ability to live independently and

			 make it difficult to maintain employment and lead normal lives. One in 5 people

			 with lupus is disabled by the disease, and consequently receives support from

			 government programs, including medicare, medicaid, social security disability,

			 and social security supplemental income.

			

				(6)

				The estimated average annual

			 cost of medical treatment for an individual with lupus can range between

			 $10,000 and $30,000; for people who have the most serious form of lupus,

			 medical costs can greatly exceed this amount, causing a significant economic,

			 emotional, and social burden to the entire family and to society.

			

				(7)

				More than

			 1/2 of the people with lupus suffer 4 or more years and

			 visit 3 or more physicians before obtaining a diagnosis of lupus; early

			 diagnosis of, and commencement of treatment for, lupus can prevent or reduce

			 serious organ damage, disability, and death.

			

				(8)

				Despite the magnitude of

			 lupus and its impact on individuals and families, health professional and

			 public understanding of lupus remains low; only 1 of 5 Americans can provide

			 even basic information about lupus, and awareness of lupus is lowest among

			 adults ages 18 to 34, the age group most likely to develop symptoms of

			 lupus.

			

				(9)

				Lupus is a significant

			 national health issue that deserves a comprehensive and coordinated response by

			 Federal and State governments with the involvement of the healthcare provider,

			 patient, and public health communities.

			

			I

			Expanding and Improving Research on Lupus

			

				101.

				Expansion of lupus biomedical research

				Section 441A of the Public

			 Health Service Act (42 U.S.C. 285d–6a) is amended to read as follows:

				

					

						441A.

						Expansion of lupus biomedical research(a)

							In general

							The Secretary, acting

				through the Director of the Institute, shall expand and intensify research and

				related activities of the Institute with respect to lupus.

						

							(b)

							Coordination with other institutes

							The Director of the

				Institute shall coordinate the activities of the Director under subsection (a)

				with similar activities conducted by the other national research institutes and

				agencies of the National Institutes of Health to the extent that such

				institutes and agencies have responsibilities that are related to lupus.

						

							(c)

							Programs for lupus

							In carrying out subsection

				(a), the Director of the Institute shall conduct or support research to expand

				the understanding of the causes of, and to find a cure for, lupus. Activities

				under such subsection shall include conducting and supporting the

				following:

							

								(1)

								Basic research to discover

				the pathogenesis and pathophysiology of the disease.

							

								(2)

								Research to determine the

				reasons underlying the disproportionate prevalence of lupus in

				African-American, Hispanic, Native American, and Asian women.

							

								(3)

								Epidemiological studies to

				address the frequency and natural history of the disease and the differences

				between the sexes and among racial and ethnic groups with respect to the

				disease.

							

								(4)

								Clinical research for the

				development and evaluation of new treatments, including new biological

				agents.

							

								(5)

								Research to validate lupus

				biomarkers.

							

								(6)

								Research to develop

				improved diagnostic tests.

							.

			

				102.

				Strengthening lupus epidemiology; lupus study

				Part B of title III of the

			 Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after

			 section 318B the following:

				

					

						318C.

						Strengthening lupus epidemiology(a)

							In general

							The Secretary, acting

				through the Director of the Centers for Disease Control and Prevention, shall

				work with a consortium of leading United States academic health institutions

				that have expertise in the epidemiology of lupus to undertake a national scale

				lupus epidemiological study to determine the true prevalence and incidence of

				lupus in the United States.

						

							(b)

							Use of funds

							The Director of the Centers

				for Disease Control and Prevention shall enter into a cooperative agreement

				with the consortium described in subsection (a) to develop, implement, and

				manage a system for lupus data collection and analysis, including—

							

								(1)

								the creation and use of a

				common data entry and management system across all study sites; and

							

								(2)

								the enhancement of the 2

				study sites involved in the existing lupus patient registry of the Centers for

				Disease Control and Prevention on the day before the date of enactment of the

				Lupus Research, Education, Awareness,

				Communication, and Healthcare Amendments of 2005.

							

							(c)

							Geographic representation

							The Director of the Centers

				for Disease Control and Prevention shall ensure that the consortium described

				in subsection (a) represents different geographic regions of the United States

				that have a sufficient number of individuals of all racial and ethnic

				backgrounds disproportionately affected by lupus, including Hispanics, Asians,

				Native Americans, and African-Americans.

						

							(d)

							Certain activities

							In carrying out subsections

				(a) and (b), the consortium described in subsection (a) shall capture data

				related to all affected populations on all forms of lupus, including lupus

				related disorders.

						

							(e)

							Authorization of appropriations

							There are authorized to be

				appropriated to carry out this section $3,500,000 for each of the fiscal years

				2006, 2007, 2008, and 2009.

						

						318D.

						Lupus study and report by the Institute

		  of Medicine(a)

							Contract

							The Secretary shall enter

				into a contract with the Institute of Medicine to conduct a study—

							

								(1)

								to evaluate the Federal and

				State activities related to lupus research, education, and awareness programs

				and activities and make recommendations for ways in which these initiatives

				could be expanded;

							

								(2)

								to identify the gaps in

				Federal research related to—

								

									(A)

									the causes of lupus;

								

									(B)

									lupus detection and

				diagnosis;

								

									(C)

									lupus treatment; and

								

									(D)

									lupus quality-of-life

				concerns;

								

								(3)

								to make recommendations for

				building and supporting the lupus research enterprise, including

				recommendations for strategies for future basic, clinical, social, and

				behavioral research—

								

									(A)

									to determine the

				pathophysiology and pathogenesis of the disease; and

								

									(B)

									to secure the development

				of new and improved lupus therapies and ways to diagnose the disease;

								

								(4)

								to determine the gaps in

				lupus health professional education programs and public awareness efforts and

				make recommendations for ways in which the Federal Government can—

								

									(A)

									improve public and health

				professional awareness of lupus; and

								

									(B)

									partner and support

				nonprofit voluntary health agencies (such as the Lupus Foundation of America,

				Inc.) and academic institutions and other interested stakeholders whose primary

				purposes are to increase public awareness of lupus and to improve the diagnosis

				and treatment of lupus;

								

								(5)

								to make recommendations

				regarding ways to improve the quality of life for people with lupus;

							

								(6)

								to summarize the clinical

				and biological features of lupus and the characteristics and management of

				major symptoms and make recommendations for disease management and measurement;

				and

							

								(7)

								to make recommendations for

				epidemiological studies in the various population groups affected by lupus in

				the United States.

							

							(b)

							Report

							Not later than 18 months

				after the date of enactment of the Lupus

				Research, Education, Awareness, Communication, and Healthcare Amendments of

				2005, the Institute of Medicine shall submit to the Secretary a

				report containing the information described in paragraphs (1) through (7) of

				subsection (a).

						.

			

			II

			Enhancing lupus awareness and education

			

				201.

				Increasing public awareness and improving health professional

			 education

				Part B of title III of the

			 Public Health Service Act (as amended by section 102) (42 U.S.C. 243 et seq.)

			 is further amended by inserting after section 318D the following:

				

					

						318E.

						Increasing public awareness of lupus and improving health

		  professional education(a)

							In general

							The Secretary, acting

				through the Director of the Office on Women’s Health and in collaboration with

				the Lupus Foundation of America, Inc. and the National Center on Minority

				Health and Health Disparities of the National Institutes of Health, shall

				conduct and support a sustained national lupus public awareness and health

				professional education campaign, with an emphasis on reaching populations at

				highest risk for the disease.

						

							(b)

							Use of funds

							In conducting the sustained

				national lupus public awareness and health professional educational campaign,

				the Director of the Office on Women’s Health shall—

							

								(1)

								promote increased awareness

				of early intervention and treatment so as to significantly improve the

				diagnosis, treatment, and quality of life for people with lupus;

							

								(2)

								direct communication and

				education efforts toward minority communities that may be underserved or

				disproportionately affected by lupus; and

							

								(3)

								target at-risk women and

				health professionals likely to see women with lupus, including primary care

				physicians and specialists such as rheumatologists, nephrologists,

				dermatologists, and immunologists, so as to help reduce the amount of time

				taken to achieve a correct diagnosis of lupus.

							

							(c)

							Certain activities

							To the extent practicable

				and appropriate, the Secretary shall ensure that communications under

				subsections (a) and (b) provide the latest medically sound information related

				to the signs, symptoms, diagnosis, and disease management of lupus.

						

							(d)

							Integration with other programs

							To the extent practicable

				and appropriate, the Secretary shall integrate efforts under this section with

				other programs carried out by the Secretary.

						

							(e)

							Authorization of appropriations

							There are authorized to be

				appropriated to carry out this section $1,000,000 for each of the fiscal years

				2006 through 2010.

						.

			

